Citation Nr: 1822952	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  16-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Brendan B. Garcia, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1956 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A Board hearing was held in February 2018.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has Parkinson's disease.

2.  The Veteran had active duty service in the Republic of Vietnam during the Vietnam era.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Parkinson's disease have been met.  38 U.S.C. §§ 1110, 1112, 1116, 5103 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection generally requires (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  For a disease first diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a) (2017).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including Parkinson's disease, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service.  See 38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2017).



II.  Analysis

The Veteran has Parkinson's disease.  See September 2015 record of Dr. R. G.; March 2017 record of Dr. S. B. (Parkinson's Disease Disability Benefits Questionnaire).

The Veteran alleges in-country service in Vietnam as a naval aviator in Patrol Squadron 47.  See notice of disagreement of August 2014.  He states that he was deployed to NAS Sangley Point, Philippines from August 1964 to March 1965, and from January 1966 to June 1966.  The Veteran further alleges that, in 1966, he occasionally landed at Cam Rahn Bay Airport, Vietnam.  See Veteran's statement of February 2016.  The Veteran has consistently maintained that he had several missions that placed him on the mainland of Vietnam.  See VA Form 9 of February 2016; transcript of February 2018 Board hearing.

The Board finds the Veteran's assertions as to his active duty service on the mainland of Vietnam to be competent and credible.  The Veteran is competent to report events that he experienced first-hand during service.  See 38 C.F.R. § 3.159(a)(2) (2017); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board must give due consideration to the places, types, and circumstances of a veteran's service.  See 38 U.S.C. § 1154(a) (2012).

The Veteran received the Vietnam Service Medal and the "Republic of Vietnam Campaign 1960--."  See DD Form 214.  A lay statement corroborates that the Veteran had missions to the mainland of the Republic of Vietnam.  M. R. states that he occasionally flew with the Veteran in 1966 to Cam Ranh Bay and Da Nang and landed there, when their Navy squadron detachment was stationed at Sangley Point, Philippines and they provided "coastal recon along South Vietnam."  See February 2016 statement of M. R.  In addition, a service personnel record of August 1966 indicates that the Veteran, as a naval aviator and patrol plane second pilot, flew "surveillance flights into the combat area" out of Maha, Okinawa and Sangley Point, Philippines in support of the Seventh Fleet.  The Veteran's statements are consistent with the circumstances of his service as indicated by his service personnel records.

VA made a formal finding in April 2015 that the information required for herbicide exposure as described by the Veteran was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA).  The memorandum noted, among other things, that the Veteran's DD 214 does not show in-country Vietnam service.  The Board notes that the VA finding in itself neither proves nor disproves the Veteran's statements.

In consideration of the Veteran's competent and credible testimony, his military occupational specialty of naval aviator, service personnel records that are consistent with his reported history, and the corroborating statement of a fellow Navy member, the Board finds that the Veteran was present in the Republic of Vietnam during the requisite period.  Therefore, he will be presumed to have been exposed to an herbicide agent, and service connection for the Veteran's Parkinson's disease is warranted on a presumptive basis.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2017).


ORDER

Entitlement to service connection for Parkinson's disease is granted.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


